Title: To George Washington from Henry Knox, 10 November 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point, 10 Nov. 1782.
                  
                  Agreeably to your Excellency’s orders, I have examined into the case of Luther Pamela, and I find it to stand thus.  He was originally engaged in Baldwin’s regiment of artificers, in the character of a shoemaker.  It has in times past been customary to inlist persons of that discription to serve as harness makers.  I believe it is not disputed that he signed an inlisting paper for the war.  His father says although he did sign an inlisting paper for the war, the officer who inlisted him promised he should serve only three years.  Since he has joined Capt. Patten’s company, he has worked as a harness maker upon all occasions, when any thing was to be done in that line.  Indeed he has not been entirely employed in that business, as there has not always been sufficient work for him.  We purpose to employ him, and every other person of his occupation we can find, in the repairs of the harness and the cartridge boxes, this winter.  In this business we have more work than we can find workmen to execute.  There are several other persons in Capt. Patten’s company enlisted for the war in professions which are not actually in much use; but most of them are employed in business as near as possible to their primary occupations, and with profit to the public and to the individual.  It is said one Hardy was discharged who was in similar circumstances to Luther Pamele.  This may have happened before they came under my orders, and it probably was the case, as many irregularities prevailed at that time in the corps—but an irregular procedure on the part of a discharged officer cannot serve as a precedent.  I have the honor to be, with the highest respect, Your Excellency’s most obedient servant
                  
                     H. Knox
                     
                  
               